DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 10, 11 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Cutler et al. (USP 2738758).
Regarding claim 1, Cutler et al. teaches a knob assembly for an appliance, the knob assembly comprising: a knob (13) configured to be rotatably operated by a user; and  5a knob ring (22) configured to be rotatably operated by the user independently of the knob (evident from fig.2), wherein the knob is arranged annularly within at least a portion of the knob ring (seen in fig.2, at least an inner portion of the knob is arranged within the knob ring as interpreted above), the knob ring comprising: a knob ring body (the radially inner portion of knob ring 22 that annularly surrounds the inner portion of knob 13) that annularly surrounds at least a portion of the knob, a handling portion (portion including 23, 26, 27) that protrudes from the knob ring body and is configured 10to rotate with the knob ring body based on being rotated by the user in a circumferential direction (evident from fig.2), and a display device (the surface with indicia at 24 and/or the light 21 that shines through this surface form the display device) that is provided at the handling portion of the knob ring and is configured to display information.  

Regarding claim 3, Cutler teaches the knob assembly according to claim 1, wherein the information displayed on the display device corresponds to a rotation operation of the knob or the knob ring (the indicia on surface 24 indicates a state of rotation).  
Regarding claim 10, Cutler teaches the 20the knob assembly according to claim 1, wherein the handling portion of the knob ring body comprises a pair of protrusions (two circumferential protrusions 27) that protrude in a radial direction from the knob ring body and are configured to receive the display device (indicia 24 arranged between them reads on this or the light 31 being arranged to shine light at one of the areas between protrusions 27) therebetween.  
Regarding claim 11, Cutler teaches the knob assembly according to claim 10, further comprising a display cover (portion of 28 which covers light 31 reads on this) 25that covers a front surface and an upper surface of the display device in a state in which the display device is fixed between the protrusion (as seen in fig.2, it covers the front/upper surface of the display device when it is fixed between protrusions).  
Claim(s) 1-5, 10, 12, 13 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Wylie (USpgpub 20040070574).
Regarding claim 1, Wylie et al. teaches a knob assembly for an appliance, the knob assembly comprising: a knob (30) configured to be rotatably operated by a user; and  5a knob ring (25) configured to be rotatably operated by the user independently of the knob (evident from fig.2), wherein the knob is arranged annularly within at least a portion of the knob ring (seen in 
Regarding claim 152, Wylie teaches the knob assembly according to claim 1, wherein the handling portion protrudes in a radial direction from the knob ring body (as seen in fig.2, the handling portion protrudes radially outward from the knob ring body as interpreted above for claim 1).  
Regarding claim 3, Wylie teaches the knob assembly according to claim 1, wherein the information displayed on the display device corresponds to a rotation operation of the knob or the knob ring (indicator 65 would indicate the position of the knob in light of where it is pointing).  
Regarding claim 4, Wylie teaches the knob assembly according to claim 1, further comprising: a support frame (26; see labeled portion below) that is configured to be fastened at a rear side of a front panel of the appliance (evident from figures); and an actuating member (see labeled portion, it would be the portion of 67 behind what is considered the support frame) that is rotatably coupled to a rear side of the support frame and 25is configured to rotate according to a rotation of the knob ring (this would rotate with the knob ring since it is connected to 67 which is 

    PNG
    media_image1.png
    250
    395
    media_image1.png
    Greyscale

Regarding claim 5, Wylie teaches 30the knob assembly according to claim 4, further comprising a knob ring sensor (the disclosure speaks to socket 26 detecting rotation and developing a signal which one having ordinary skill in the art would understand to read on a sensor) that is configured to sense a rotation operation of the knob ring and is arranged at the support frame.  
Regarding claim 10, Wylie teaches the 20the knob assembly according to claim 1, wherein the handling portion of the knob ring body comprises a pair of protrusions (the two sides of 65 read on a pair of protrusions, much like Applicant’s two sides read on protrusions even though they connect together) that protrude in a radial direction from the knob ring body and are configured to receive the display device (indicator 65 is arranged between them) therebetween.  

Regarding claim 13, Wylie teaches the cooking appliance according to claim 12, wherein the handling portion (seen in fig.2; 65 protrudes radially) protrudes in a radial direction from the knob ring body.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wylie (USpgpub 20040070574) in view of Moro (USpgpub 20150153048).
Regarding claim 18, Wylie discloses  the use of this knob within a cooking device generally speaking.

Moro teaches the use of a gas valve (10) within a cooking device that is configured to control a flow of gas supplied to a burner of the cooking appliance, wherein the knob is connected to the valve via a valve shaft (11) for the purpose of accurately controlling the flow of gas in the appliance.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the knob assembly taught by Wylie to include the use of a gas valve as taught by Moro, in order to adapt said knob to be used in a gas cooking appliance which are well known forms of cooking appliances in the art and accurately control the flow of gas in the appliance.
Allowable Subject Matter
Claims 6-9, 14-17, 19, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS C DIAZ whose telephone number is (571)270-5461.  The examiner can normally be reached on M-F 9am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS C DIAZ/            Primary Examiner, Art Unit 3656